Citation Nr: 1027952	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine 
Commonwealth Army from September 1941 to April 1942 and the 
Regular Philippine Army from December 1945 to February 1946.  The 
Veteran died in April 1991.  The appellant is the surviving 
spouse of the Veteran, and is seeking to reopen a claim of 
entitlement to service connection for the cause of the Veteran's 
death.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.

The RO addressed the new and material evidence issue in the 
rating decision on appeal, and found that the appellant had not 
submitted new and material evidence.  Irrespective of the RO's 
action, the Board must decide whether the appellant has submitted 
new and material evidence to reopen the claim of service 
connection for the cause of the Veteran's death.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause 
of the Veteran's death in an August 1991, February 1992, December 
1999, May 2001, May 2002, August 2003, and January 2004 
administrative and rating decisions.  The appellant received 
timely notice of those determinations but did not appeal, and 
those denials are now final.

2.  Evidence received since the January 2004 administrative 
decision is duplicative, cumulative, and redundant of evidence 
previously considered, is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for the cause of the Veteran's 
death, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the January 
2004 administrative decision, and the claim of entitlement to 
service connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2007 and post adjudication notice by letters 
dated in May 2008 and July 2009.

The pre and post adjudication notification substantially complied 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifically informing the appellant of the basis of the 
last final denial for the claim of service connection for the 
cause of the Veteran's death, and described the meaning of "new" 
and "material" evidence in order to reopen the claim, and; Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), noting the deceased 
Veteran's service-connected gunshot wound to the finger 
disability.  

The claim was subsequently readjudicated in an April 2010 
supplemental statement of the case (SSOC), following the 
provision of notice.  The appellant has not alleged any prejudice 
as a result of the untimely notification, nor has any been shown.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The appellant seeks to reopen her claim of entitlement to service 
connection for the cause of the Veteran's death.  She claims that 
the Veteran suffered from the service connected illnesses of 
malaria, beriberi, malnutrition, dysentery, post-traumatic stress 
disorder (PTSD) before his death, that he was sick in the line of 
duty, and that he was receiving a monthly pension from the United 
States government due to his service connected illnesses.  

In August 1991, February 1992, December 1999, May 2001, May 2002, 
August 2003, and January 2004 administrative and rating decisions 
the RO denied the appellant's claim for service connection for 
the cause of the Veteran's death.  In the last final 
administrative decision, in January 2004, the RO found that there 
was no evidence submitted showing that the Veteran's cause of 
death was related to his military service.  The appellant did not 
appeal this decision; so it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered at the time of the January 2004 
administrative decision includes the Veteran's STRs; the 
Veteran's certificate of death noting that the immediate cause of 
his death was a cerebrovascular accident (CVA) due to the 
underlying cause of hypertension; a July 2003 private medical 
opinion from Dr. I noting that the Veteran joined the death march 
and that upon returning home he had a restricted range of affect, 
which is a diagnostic criteria for PTSD, and that he suffered 
from the service connected illnesses of malaria, beriberi, 
malnutrition, dysentery, PTSD, and hypertension; he died of CVA, 
which is also service connected because it was caused by his 
service-connected hypertension; a March 2003 private medical 
opinion from Dr. M noting that the Veteran was under his medical 
care on March 30, 1991, for hypertension, fatigability, 
dizziness, and headache coming on and off since he was discharged 
from the Army following WWII; then on April [redacted], 1991, he died due 
to a CVA accompanied by hypertension.

Evidence submitted since the January 2004 administrative decision 
pertaining to the Veteran's death includes a duplicate copy of 
the July 2003 private medical opinion from Dr. I; a March 2006 
letter from the Civil Registrar noting that the Veteran died on 
April [redacted], 1991, and the cause of his death was hypertension; a 
November 2006 letter from Dr. M noting that the Veteran consulted 
him on March 25, 1991, with severe headache, "nuchal" pain, 
dizziness, and vomiting; his illness was a service-connected 
disease; a July 2007 letter from Dr. M noting that the Veteran 
consulted him on March 25, 1991, complaining of "nuchal" pain, 
headache, dizziness, and a blood pressure of 200/100; his 
hypertension is a service connected disease; and finally the 
appellant's contentions that the Veteran's death was caused by 
service.  

Regarding the newly submitted July 2003 private medical opinion 
from Dr. I, this evidence is not new because it is duplicative of 
evidence considered by the RO at the time of its January 2004 
administrative decision.  38 C.F.R. § 3.156 (a).

Regarding the March 2006 letter from the Civil Registrar, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its January 2004 
administrative decision.  However, this evidence is not material 
because it merely notes that the Veteran's cause of death was 
hypertension, which is redundant of evidence of record at the 
time of the RO's last prior denial in January 2004.  Thus, it 
does not relate to the unestablished fact of whether the 
Veteran's death was related to service as required by 38 C.F.R. § 
3.303 or a service connected disability as required by 38 C.F.R. 
§ 3.312.  38 C.F.R. § 3.156 (a).

Regarding the November 2006 and July 2007 letters from Dr. M, 
this evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its January 2004 
administrative decision.  However, this evidence is not material 
because it incorrectly notes that the Veteran was service 
connected for hypertension and an "illness."  During his 
lifetime the Veteran was granted service connection for only 
residuals of gunshot wound to his left hand, with fracture of the 
index finger, which was rated 10 percent disabling effective 
March 29, 1976.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on an inaccurate factual premise is not 
probative).  Thus, because the Veteran was not in fact service 
connected for hypertension or any disability other than a gunshot 
wound to the finger during his lifetime, the November 2006 and 
July 2007 letters have no probative value and do not present a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156 (a).

Furthermore, to the extent that the November 2006 and July 2007 
medical letters indicate that the Veteran's hypertension was 
related to service, they are redundant of the March 2003 letter 
from Dr. M noting that the Veteran suffered from hypertension 
from service to his death and the July 2003 medical opinion from 
Dr. I noting that the Veteran suffered from hypertension, which 
was a service connected illness.  The November 2006 and July 2007 
medical letters, like the March and July 2003 medical letters, 
contain no rationale for their conclusions and contain nothing 
but conclusory medical statements.  Thus, they do not present a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156 (a).  Similarly, even if the November 2006 and July 2007 
medical letters are not redundant of the March and July 2003 
medical letters, these letters provide utterly no rationale for 
the conclusion that the Veteran's illness and hypertension was 
service connected.  A medical opinion based on speculation, 
without supporting clinical data or other rationale does not 
provide the required degree of medical certainty.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Thus, the November 2006 and 
July 2007 letters have no probative value and do not present a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156 (a).

Finally, the appellant's contentions that the Veteran's death is 
related to service are not new as they duplicative of her earlier 
claims, which were considered by the RO at the time of the 
January 2004 administration decision.  38 C.F.R. § 3.156 (a).  
Assuming they are new, they are redundant of contentions 
considered by the RO at the time of the January 2004 
administrative decision.  Furthermore, even presuming their 
credibility pursuant to Justus, the appellant's contentions that 
the Veteran's hypertension and alleged PTSD are related to 
service are not competent evidence regarding the etiology of the 
Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
this evidence does not relate to the unestablished fact of 
whether the Veteran's death was related to service as required by 
38 C.F.R. § 3.303 or a service connected disability as required 
by 38 C.F.R. § 3.312.  38 C.F.R. § 3.156 (a).

Thus, the appellant has not submitted any evidence that relates 
to the unestablished fact; that is, whether the Veteran's death 
is related to a service-connected disability or an event, injury, 
or disease during service as required by 38 C.F.R. § 3.312 and 38 
C.F.R. § 3.303. 

Given the absence of receipt of any new and material evidence 
since the January 2004 administrative decision, reopening the 
claim to entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a).


ORDER

The petition to reopen the claim for service connection for the 
cause of the Veteran's death is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


